Citation Nr: 1815405	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  14-28 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an earlier effective date for the award of benefits for a helpless child. 

2.  Entitlement to a rating in excess of 30 percent for coronary artery disease (CAD) prior to June 16, 2011. 

3.  Entitlement to a rating in excess of 60 percent for CAD from June 16, 2011 to the present day.

4.  Entitlement to an effective date earlier than July 11, 2002 for the award of service connection for CAD. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to November 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2011 and July 2011 rating decisions of the RO in San Diego, California.  Jurisdiction was later transferred to the RO in Winston-Salem, North Carolina.

In July 2012, the Veteran was provided a hearing with a Decision Review Officer (DRO) at the Agency of Original Jurisdiction (AOJ).  In April 2017, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is of record. 

With respect to the claims for the effective date and ratings for CAD, the Board has recharacterized the issues in order to better address the Veteran's disagreement.  A brief procedural history is warranted. 

The Veteran suffered a myocardial infarction in July 2001 and was diagnosed with CAD at that time.  He was treated at a private hospital and requested reimbursement from VA for the private treatment shortly after the event.  He asserts that when he requested reimbursement, he also informally claimed service connection for CAD.  Subsequently, the Veteran filed a formal claim for service connection for CAD in July 2002.  The AOJ initially denied entitlement to service connection for CAD, but through an appeal, service connection for CAD was granted by the Board in July 2009.  
The AOJ implemented the grant of CAD in a September 2009 rating decision, and notified the Veteran of the decision in November 2009.  Although service connection was granted, the AOJ effectively denied compensation as it rated the disability as noncompensable.  In August 2010, CAD was added to the list of disabilities presumptively associated with herbicide agent exposure.   In September 2010, the AOJ informed the Veteran of the new law and that it intended to review the claim again pursuant to Nehmer v. U.S. Dept. of Veterans Affairs.  In May 2011, the AOJ determined that the Veteran's CAD was presumptively associated with herbicide agent exposure in service and assigned a 30 percent disability rating from July 11, 2002.  The AOJ explained in the rating decision that the effective date for the 30 percent disability rating represented the earliest date of an indication of a claim for service connection for CAD.  The AOJ noted that "[a] complete review of your file does not show any evidence received prior to this date, which could be used to establish an earlier effective date for this condition."

Shortly after the May 2011 rating decision, the Veteran was provided with a VA examination in June 2011.  Following review of the examination report, the AOJ readjudicated the claim in a July 2011 decision and determined that the Veteran's CAD warranted a 60 percent disability rating from the date of the June 2011 VA examination.  The record indicates that the Veteran filed a timely notice of disagreement with the May and July 2011 rating decisions in October 2011; however, the notice of disagreement is not currently of record.  In October 2011, the AOJ responded to the Veteran's notice of disagreement and informed him that it had received his notice of disagreement.  Thereafter, the issue was characterized as a disagreement with the effective date of the increase for CAD.  

Pertinently however, the Veteran has asserted throughout the pendency of the appeal, that he is entitled to a disability rating for CAD dating back to the time that he filed his informal claim for service connection in 2001.  He consistently offered sworn statements during the July 2012 DRO hearing and the Board hearing, that he seeks an earlier effective date for CAD dating back to the date of his first heart attack in July 2001.  During both hearings, he explained that his claim for reimbursement for the private medical treatment in July 2001 also contained an informal claim for compensation for the heart disability.  
The Veteran has also offered sworn testimony asserting entitlement to entitlement to a higher 100 percent disability rating for CAD (see Board hearing transcript) at times throughout the appeal period.   

Because the Veteran's October 2011 notice of disagreement is no longer of record for review, because the notice of disagreement was filed within one year of both the May 2011 and July 2011 readjudications of the Veteran's CAD claim under the Nehmer guidelines, because in the May 2011 rating decision, the RO assigned not only a rating for CAD, but also addressed the propriety of the effective date for the award of service-connection, and because the Veteran has consistently advanced arguments throughout the appeal period as to the propriety of the effective date of the award of service connection, as well as the assigned disability rating throughout, the Board in this case will resolve all doubt in the Veteran's favor and find that the Veteran disagreed with all aspects of his May 2011 award, placing the effective date of the award of service-connection and the assigned ratings in appellate status.  

The issues have been recharacterized to reflect this finding.  

To date, the AOJ has not issued a statement of the case regarding the issues of entitlement to an earlier effective date for the establishment of service connection for CAD or entitlement to a rating in excess of 60 percent from June 16, 2011.  As a timely notice of disagreement was filed, a statement of the case must be provided to address these issues.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

The issues of entitlement to an earlier effective date for service connection for CAD as well as entitlement to increased ratings for CAD, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

In April 2017, prior to the promulgation of a decision in the appeal, the Board received notification that a withdrawal of the issue of entitlement to an earlier effective date for the award of benefits for a helpless child is requested.
CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of entitlement to an earlier effective date for the award of benefits for a helpless child, have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran offered sworn testimony during the April 2017 Board hearing requesting that his appeal of the issue regarding entitlement to an earlier effective date for the award of benefits for a helpless child be withdrawn.  As the Veteran has withdrawn the appeal as to this issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal regarding entitlement to an earlier effective date for the award of benefits for a helpless child and it is dismissed.  


ORDER

The appeal for entitlement to an earlier effective date for the award of benefits for a helpless child, is dismissed.





REMAND

The Board notes that numerous VA and private treatment records appear to be outstanding, including records that were reviewed electronically by the AOJ in rendering the May 2011 rating decision.  With the exception of September 2010 laboratory results and VA psychiatric treatment records dated from September 2009 to May 2011, found in the Vocational Rehabilitation file that has been added to the record, VA treatment records dated since March 2005 that were noted as having been reviewed in the May 2011 rating decision, are not of record.  Additionally, the June 2011 VA examination report is not associated with the file.  The Board acknowledges that the VA psychiatric treatment records found in the Vocational Rehabilitation file, dated from September 2009 to May 2011, may be the VA treatment records reviewed from the VAMC in Fayetteville, NC during those same dates but the Board is unable to verify that the records in the Vocational Rehabilitation file are complete.  All outstanding VA treatment records must be obtained and associated with the file on remand. 

Further, during the Veteran's hearing before a DRO in July 2012, the Veteran reported that he had experienced multiple heart attacks since 2001.  Specifically, he reported having heart attacks in November 2003 (two attacks), June 2005, May 2010 (two attacks), July 2010, and in May 2011.  He reported that all of these attacks were treated privately.  During the Board hearing, he reiterated that the attacks were treated by private facilities and added that he had been hospitalized 15 times since the initial myocardial infarction in 2001.  He reported that most of the heart attacks were treated at the same private facility where he was treated for the initial myocardial infarction in 2001.  The Board notes that the most recent records on file from that facility are dated in 2002.  On remand, the Veteran should be afforded the opportunity to submit or authorize VA to obtain on his behalf all pertinent records of private treatment for his heart disability.

Regarding the issues of entitlement to an earlier effective date for the award of service connection for CAD as well as a rating in excess of 60 percent from June 16, 2011 specifically, a remand is necessary to provide the Veteran with a statement of the case (SOC).  As discussed in the Introduction above, the Board has resolved all doubt and finds that the Veteran filed a timely disagreement with the effective date for the establishment of service connection for CAD, as the matter was adjudicated in the analysis found in the May 2011 rating decision.  Similarly, the Veteran indicated disagreement with the entirety of the July 2011 rating decision, which would include the amount of the rating assigned from June 16, 2011.  The May 2014 SOC only addressed the issue of entitlement to an effective date earlier than June 16, 2011 for the assignment of the 60 percent rating-or put another way, whether the Veteran was entitled to a rating in excess of 30 percent prior to June 16, 2011.  

No SOC has been provided with respect to the issues of entitlement to an earlier effective date for service connection of CAD, or entitlement to a rating in excess of 60 percent from June 16, 2011.  When there has been an AOJ adjudication of a claim and a notice of disagreement as to the determination, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26.  Thus, remand for issuance of a statement of the case on this issue is needed.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  The issues will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

Further, given the Veteran's assertion that his request for reimbursement for private treatment of the July 2001 myocardial infarction included an informal claim for service connection benefits, the AOJ should obtain and associate with the file, any communication received by the appropriate VA medical center in connection with the 2001 medical reimbursement claim. 

Finally, following the association of any outstanding records with the file, the AOJ should obtain a VA retrospective opinion regarding the severity of the Veteran's CAD disability for the entire period on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran that he should submit any relevant private treatment records concerning treatment for CAD, to include treatment for the episodes reported as occurring in November 2003, June 2005, May 2010, July 2010, and in May 2011, and any other hospitalizations, or submit the appropriate authorization and consent forms so that VA may obtain the records on his behalf.

2.  Associate with the file all outstanding VA treatment records dated since March 2005, to include the records reviewed electronically in connection with the May 2011 rating decision, from VA medical centers in Portland, OR, Durham, NC, Fayetteville, NC, Sierra, NV, Puget Sound, WA, White City, UT, as well as the June 2011 VA examination report.  Also request and associate with the file, any request for medical reimbursement received at the relevant VA medical center regarding the July 2001 myocardial infarction. 

3.  Following completion of items 1 and 2, obtain a VA retrospective opinion regarding the severity of the Veteran's CAD since July 2001. 

4.  Following completion of items 1 through 3, issue a statement of the case for the issues of entitlement to an effective date prior to July 11, 2002, for the award of service connection for CAD, and entitlement to a rating in excess of 60 percent from June 16, 2011.  If the Veteran perfects an appeal with respect to these issues, ensure that all indicated development is completed before the case is returned to the Board.  

5.  Then, readjudicate the issue of entitlement to a rating in excess of 30 percent prior to June 16, 2011.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


